                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

ANTHONY WAYNE WRIGHT                                                                   PLAINTIFF

v.                                Case No. 3:19-cv-00030-KGB

DOE                                                                                  DEFENDANT

                                              ORDER

       Plaintiff Anthony Wayne Wright, in custody at the Craighead County Detention Center,

filed this case pro se, without prepayment of the $400.00 filing fee or an Application to Proceed

Without Prepayment of Fees and Affidavit (Dkt. No. 1). To proceed with this action, Mr. Wright

must either pay the statutory filing fee or complete an Application to Proceed Without Prepayment

of Fees and Affidavit within 30 days from the entry of this Order.

       Under the Prison Litigation Reform Act (“PLRA”), a prisoner who is permitted to file a

civil action in forma pauperis still must pay the full statutory filing fee. 28 U.S.C. § 1915(b)(1).

The cost for filing a new civil case is $400.00 which includes a $50.00 administrative fee that does

not apply to persons granted in forma pauperis status under 28 U.S.C. § 1915. The only question

is whether a prisoner will pay the entire filing fee at the initiation of the proceeding or in

installments over a period of time. Ashley v. Dilworth, 147 F.3d 715, 716 (8th Cir. 1998). Even

if a prisoner is without assets and unable to pay an initial filing fee, he will be allowed to proceed

with his 42 U.S.C. § 1983 claims, and the filing fee will be collected by the Court in installments

from the prisoner’s inmate trust account. 28 U.S.C. § 1915(b)(4). If the prisoner’s case is

subsequently dismissed for any reason, including a determination that it is frivolous, malicious,

fails to state a claim, or seeks monetary relief against a defendant who is immune from such relief,
the full amount of the filing fee will be collected, and no portion of this filing fee will be refunded

to the prisoner.

       To proceed in forma pauperis, the PLRA requires that Mr. Wright submit a completed

Application to Proceed Without Prepayment of Fees and Affidavit, along with calculation sheets,

prepared and signed by an authorized officer of the Detention Center.

        Mr. Wright is proceeding pro se. He is notified that Local Rule 5.5(c)(2) of the Rules of

the United States District Courts for the Eastern and Western Districts of Arkansas requires pro se

litigants like Mr. Wright: (1) to notify promptly the Court and the other parties in the case of any

change of address; (2) to monitor the progress of the case; and (3) to prosecute or defend the action

diligently. Mr. Wright should be aware that Local Rule 5.5 further provides that the failure to

respond to any communication from the Court within 30 days may result in dismissal of the case.

Any party proceeding pro se is expected to be familiar with and follow the Federal Rules of Civil

Procedure as well as the Local Rules of this Court. A copy of the Local Rules may be obtained

from the Clerk for the Eastern District of Arkansas.

       It is therefore ordered that:

       1.      Mr. Wright must submit either (1) the statutory filing fee of $400.00; or (2) a

properly completed Application to Proceed Without Prepayment of Fees and Affidavit, with the

required calculation sheet signed by an authorized official of the facility at which he is confined,

within thirty (30) days of the entry date of this Order.

       2.      The Clerk shall send to Mr. Wright an Application to Proceed Without Prepayment

of Fees and Affidavit and a filing fee calculation sheet.



                                                  2
It is so ordered this 15th day of May, 2019.


                                               ________________________
                                               Kristine G. Baker
                                               United States District Judge




                                         3
